Citation Nr: 1822186	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-38 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel
INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from April 1990 through September 1992. 

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (hereinafter Agency of Original Jurisdiction (AOJ)).

In December 2017, the Veteran appeared and testified before the undersigned Veterans Law Judge, at a videoconference hearing.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits.  

The Board finds the January 2014 VA audiological examination and medical opinion are inadequate for ratings purposes.  Specifically, the January 2014 VA examiner concluded he could not, without resort to speculation, offer an opinion as to the etiology of the Veteran's hearing loss disability.  In reviewing the examiner's explanation, the Board finds his rationale is unclear.  Furthermore, the Board finds that the examiner failed to consider or explain the significance of the Veteran's in-service audiometric testing, which indicate he appears to have experienced significant decibel increases in pure tone thresholds.  
Following an audiological evaluation of the Veteran, the January 2014 VA examiner concluded that he could not determine the etiology of the Veteran's hearing loss without resorting to speculation.  In explaining this conclusion, the examiner cited to the lack of evidence within the Veteran's service medical records which documented the presence of a hearing loss disability for VA purposes.  Continuing, the examiner then explained that the results of the current audiological evaluation "suggest" the Veteran has a "middle ear issue" which affected his hearing thresholds.  The examiner concluded by recommending further evaluation to ascertain whether the Veteran experienced conductive hearing loss, as opposed to sensorineural hearing loss. 

Based upon the audiological evaluation, the January 2014 VA examiner diagnosed the Veteran with bilateral mixed hearing loss.  The Board notes that mixed hearing loss refers to "hearing loss that is both conductive and sensorineural in nature."  See Dorland's Illustrated Medical Dictionary 825 (32nd ed. 2012).  Conductive hearing loss is defined as hearing loss due to a defect of the sound conducting apparatus.  Id.  Sensorineural hearing loss is defined as "that due to a lesion in either the cochlea (sensory mechanism of the ear), the vestibulocochlear nerve, the central neural pathways, or a combination of these structures.  Id.  

Overall, the Board finds that the etiology opinion provided by the January 2014 VA examiner in unclear.  Despite diagnosing the Veteran with mixed hearing loss, bilaterally, the examiner then speculated that the audiological examination "suggested" a diagnosis for conductive hearing loss, as opposed to sensorineural hearing loss.  The Board finds that the conclusion provided in the January 2014 examination is thus unclear and speculative.   An adequate medical report must rest on correct facts and reasoned medical judgment so as to inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  As such, the Board finds that the Veteran should be afforded a new VA audiological examination. 

Additionally, the Board finds that the January 2014 medical opinion fails to consider or discuss the significant of the Veteran's in-service audiological examinations.  Specifically, after reviewing the Veteran's service medical records, the Board observes that the May 1992 separation examination documented a significant decibel increases in pure tone thresholds, when compared with the February 1990 entrance examination.  The Board has summarized each audiological examination below, with pure tone thresholds reported in decibels:

February 1990 Entrance examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
0
LEFT
5
5
0
0
10

May 1992 Separation Examination: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
15
LEFT
5
5
10
15
15

The Board finds that these shifts in pure tone thresholds may be significant to the Veteran's claim for entitlement to service connection.  The Court of Appeals for Veterans Claims (Court/CAVC) has held that 38 C.F.R. § 3.385 does not preclude an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores, even when hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Furthermore, the Court elaborated that that a significant decibel increase in pure tone thresholds during service is an important factor for determining an in-service incurrence, even if these shifts do not demonstrate a hearing loss disability under section 3.385.  See Hensley, 5 Vet. App. at 159-60.  Therefore, on remand, the examiner should specifically address the significant of these in-service audiological examinations.  

As to the Veteran's claim for entitlement to service connection for tinnitus, the Board finds that this issue is inextricable intertwined with the claim for entitlement to service connection for hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180 (1991)(two issues are "inextricable intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Specifically, the January 2014 VA examiner found the Veteran had a current diagnosis for tinnitus, and opined that this disability was due to the Veteran's hearing loss.  

Finally, as this claim is being remanded, the Board requests that the AOJ obtain any outstanding VA treatment records not presently associated with the Veteran's claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should then obtain an updated set of the Veteran's Oklahoma City VAMC Records, beginning on and after October 2017.  These records should be uploaded into the Veteran's electronic claims file.  

The AOJ should additionally contact the Veteran, and, with his assistance, identify any additional outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).

2.  Thereafter, the AOJ should provide the Veteran with a new VA audiological examination.  Access to the claims file must be made available to the VA examiner for review.

Access to the VBMS and Virtual VA claims file must be made available to the VA examiner for review.  The VA examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(a)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran' bilateral hearing loss began during or is otherwise related to his military service?

In rendering the above opinions, the examiner must consider and address the following evidence:

(i)  The Veteran's military occupational specialty of a cannoneer;  

(ii) the Veteran's service medical records, including audiological examinations dated February 1, 1990, June 13, 1991, and May 7, 1992; 

(iii)  the significant of the shifts in pure tone thresholds of the in-service audiological examinations, specifically the decibel increases documented in the May 1992 examination when compared with the February 1, 1990 examination; 

(iv)  the Veteran's lay reports of continuous symptoms of hearing loss following his separation from active duty service; and

(v)  Post-service exposure, if any, to recreational and/or occupational acoustic trauma.   

It should be noted that, for the purposes of developing the record, the Veteran is presumed competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology and continuity of symptoms.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




